DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on November 24,2020 has been entered.
- Claims 1-19 are pending.
- Claims 1-19 are rejected.

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Pub. No. US 2014/0293842 A1; hereinafter He) in view of Gao et al. (Pub. No. US 2009/0046649 A1; hereinafter Gao).
Regarding claims 1 and  7,  He discloses an apparatus for wireless communication, comprising: a processing system, configured to: (See ¶0021, processor circuitry) determining a time division duplex (TDD) frame structure for a plurality of frames, (Figure 2, See ¶0030, he eNB 104 may inform the UE 108 of the TDD UL/DL configuration of a given radio frame via a given message such as a DCI message. The eNB 104 may have a plurality of different options, herein referred to as DCI options, by which it can inform the UE 108 of the change in the TDD UL/DL configuration between radio frames n and n+1) wherein the plurality of frames include a plurality of uplink (UL) subframes and a plurality of downlink (DL) subframes; (Figure 2, shows plurality of UL subframes and plurality of downlink subframes) the control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal (SRS), or a scheduling request (SR); (See ¶0025, UE 108 may communicate a HARQ-ACK to the eNB 104 on the physical uplink control channel (PUCCH)) and communicating the control signaling instance if the control signaling instance is scheduled during the UL subframe. (See ¶0034, UE 108 may communicate to the eNB 104 that the UE 108 received the data correctly by way of a HARQ-ACK message on a UL subframe.)
However, He fails to disclose determining whether a ack instance is scheduled during an UL subframe of the plurality of UL subframes, the ack instance is scheduled periodically 
(See ¶0074, mapping is explicit in that the grouping of DL subframes is explicitly signaled to the UEs over the DL control channel that carries the scheduling grants for the UL subframes in which the ACK is received; Interpreted the from the mapping the UE can determine which UL subframes are scheduled to transmit the acknowledgement signal (corresponds to control signal instance). He discloses the acknowledgement are transmitted on PUCCH. Further, applicant specification discloses the pucch carries uplink control information such as ack feedback (See ¶0051)) the ack instance is scheduled periodically (See ¶0060, ACKs for multiple DL subframes are sent in one UL subframe, at least when there are more DL subframes than UL subframes in a frame of a TDD frame structure; interpreted that UE is scheduled to transmit acknowledgement periodically in a single UL subframe)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using tdd configuration to transmit a UL subframes with acknowledgement to include the uplink subframe can contain more than one acknowledgement. The motivation to combine is to efficiently utilize available resources to transmit in uplink (See ¶0027).
Regarding claims 2, 8 and 14, He discloses the processing system is configured to communicate the control signaling instance by being configured to transmit at least one of the random access channel, the uplink control channel, the SRS, or the SR on one of the plurality of UL subframes assigned for transmitting an UL resource. (See ¶0025, UE 108 may communicate a HARQ-ACK to the eNB 104 on the physical uplink control channel (PUCCH))
Regarding claim 13, He discloses an apparatus for wireless communication, comprising: means for determining (Figure 1, processor circuitry)  a time division duplex (TDD) frame structure for a plurality of frames, (Figure 2, See ¶0030, he eNB 104 may inform the UE 108 of the TDD UL/DL configuration of a given radio frame via a given message such as a DCI message. The eNB 104 may have a plurality of different options, herein referred to as DCI options, by which it can inform the UE 108 of the change in the TDD UL/DL configuration between radio frames n and n+1) wherein the plurality of frames include a plurality of uplink (UL) subframes and a plurality of downlink (DL) subframes; (Figure 2, shows plurality of UL subframes and plurality of downlink subframes) the control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal (SRS), or a scheduling request (SR); (See ¶0025, UE 108 may communicate a HARQ-ACK to the eNB 104 on the physical uplink control channel (PUCCH)) and means for communicating (Figure 1 transmitter circuitry) the control signaling instance if the control signaling instance is scheduled during the UL subframe. (See ¶0034, UE 108 may communicate to the eNB 104 that the UE 108 received the data correctly by way of a HARQ-ACK message on a UL subframe.)
	However, He fails to disclose means for determining whether a ack instance is scheduled during an UL subframe of the plurality of UL subframes, wherein the ack instance is scheduled periodically
Gao discloses means for determining (See ¶0036, processor to perform actions) whether a control signaling instance is scheduled during an UL subframe of the plurality of UL subframes, (See ¶0074, mapping is explicit in that the grouping of DL subframes is explicitly signaled to the UEs over the DL control channel that carries the scheduling grants for the UL subframes in which the ACK is received; (See ¶0074, mapping is explicit in that the grouping of DL subframes is explicitly signaled to the UEs over the DL control channel that carries the scheduling grants for the UL subframes in which the ACK is received; Interpreted the from the mapping the UE can determine which UL subframes are scheduled to transmit the acknowledgement signal (corresponds to control signal instance). He discloses the acknowledgement are transmitted on PUCCH. Further, applicant specification discloses the pucch carries uplink control information such as ack feedback (See ¶0051)) the control signaling instance is scheduled periodically (See ¶0060, ACKs for multiple DL subframes are sent in one UL subframe, at least when there are more DL subframes than UL subframes in a frame of a TDD frame structure; interpreted that UE is scheduled to transmit acknowledgement periodically in a single UL subframe)

Regarding claim 19, He discloses a computer-readable medium storing computer executable code, the code, when executed by a processor, to cause the processor to: (See ¶0067-0068, one or more processor(s) 504, system control circuitry 508 coupled with at least one of the processor(s) 504, system memory; See ¶0070, System memory 512 may be used to load and store data and/or instructions, for example, for system 500) determining a time division duplex (TDD) frame structure for a plurality of frames, (Figure 2, See ¶0030, he eNB 104 may inform the UE 108 of the TDD UL/DL configuration of a given radio frame via a given message such as a DCI message. The eNB 104 may have a plurality of different options, herein referred to as DCI options, by which it can inform the UE 108 of the change in the TDD UL/DL configuration between radio frames n and n+1) wherein the plurality of frames include a plurality of uplink (UL) subframes and a plurality of downlink (DL) subframes; (Figure 2, shows plurality of UL subframes and plurality of downlink subframes) the control signaling includes at least one of a random access channel, an uplink control channel, a sounding reference signal (SRS), or a scheduling request (SR); (See ¶0025, UE 108 may communicate a HARQ-ACK to the eNB 104 on the physical uplink control channel (PUCCH)) and communicating the control signaling instance if the control signaling instance is scheduled during the UL subframe. (See ¶0034, UE 108 may communicate to the eNB 104 that the UE 108 received the data correctly by way of a HARQ-ACK message on a UL subframe.)
However, He fails to disclose determining whether a ack instance is scheduled during an UL subframe of the plurality of UL subframes, the ack instance is scheduled periodically 
Gao discloses determining whether a ack instance is scheduled during an UL subframe of the plurality of UL subframes, (See ¶0074, mapping is explicit in that the grouping of DL subframes is explicitly signaled to the UEs over the DL control channel that carries the scheduling grants for the UL subframes in which the ACK is received; See ¶0074, mapping is explicit in that the grouping of DL subframes is explicitly signaled to the UEs over the DL control channel that carries the scheduling grants for the UL subframes in which the ACK is received; Interpreted the from the mapping the UE can determine which UL subframes are scheduled to transmit the acknowledgement signal (corresponds to control signal instance). He discloses the acknowledgement are transmitted on PUCCH. Further, applicant specification discloses the pucch carries uplink control information such as ack feedback (See ¶0051)) the ack instance is scheduled periodically (See ¶0060, ACKs for multiple DL subframes are sent in one UL subframe, at least when there are more DL subframes than UL subframes in a frame of a TDD frame structure; interpreted that UE is scheduled to transmit acknowledgement periodically in a single UL subframe)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using tdd configuration to transmit a UL subframes with acknowledgement to include the uplink subframe can contain more than one acknowledgement. The motivation to combine is to efficiently utilize available resources to transmit in uplink (See ¶0027).
Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Gao and, further in view of Liang et al. (WO 2013/178187 A2).
Regarding claims 3, 9 and 15, He in view of Gao fails to disclose configured to transmit a periodic channel state information (P-CSI) on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR. 
	Liang discloses configured to transmit a periodic channel state information (P-CSI) on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR. (UE in an uplink subframe according simultaneously transmitting a plurality of serving cells HARQ-ACK and a plurality of serving cells P –CSI)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Gao to include P-CSI and HARQ can be transmitted on the same UL subframe. The motivation to combine is ease of spectrum scarcity of resources, thus optimizing the use of spectrum resources.
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Gao, Cui et al. (Patent No. US 10,149,308 B2; hereinafter Cui) and Seo et al. (Pub. No. US 2013/0208710 A1).
Regarding claims 4, 10 and 16, He in view of Gao fails to disclose the processing system is further configured to: determine a number of DL subframes of the plurality of frames over which to average for a channel quality measurement based on the determined TDD frame structure;  measure and average a channel quality indicator (CQI) over the determined number of DL subframes; and transmit the CQI on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR.
Cui discloses determine a number of DL subframes of the plurality of frames over which to average for a channel quality measurement based on the determined TDD frame structure; (Col. 8 Lines 24-28, calculated module configured to average multiple measurement results of each measure subframe among the multiple frames to obtain a measurement result) measure and average a channel quality indicator (CQI) over the determined number of DL subframes; (Col. 8 Lines 24-28, calculated module configured to average multiple measurement results of each measure subframe among the multiple frames to obtain a measurement result)

 However, Cui fails to disclose transmit the CQI on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR.
Seo disclose transmit the CQI on one of the plurality of UL subframes (Figure 6, shows plurality of UL subframes) assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR. (See ¶0075, An SRS and a PUCCH can be transmitted simultaneously in the same subframe.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Gao and Cui to include the SRS and CQI are transmitted on the same subframe. The motivation to combine is to efficiently regulate transmit power (See ¶0076).
Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He in view Gao, Kazmi et al. (Pub. No. US 2018/0019857 A1; hereinafter Kazmi) and Tooher et al. (Pub. No. US 2019/0074953 A1; hereinafter Tooher).
Regarding claims 5, 11 and 17,  He in view of Gao fails to disclose the processing system is further configured to: determine a number of DL subframes of the plurality of frames over which to measure a positioning reference signal (PRS) based on the determined TDD frame structure; measure the PRS over the determined number of DL subframes to generate a PRS measurement; and transmit the PRS measurement on one of the plurality of UL subframes assigned for transmitting an UL resource 
Kazmi discloses determine a number of DL subframes of the plurality of frames over which to measure a positioning reference signal (PRS) based on the determined TDD frame structure; (See ¶0237, when UE is configured to perform measurements, e.g. positioning measurements, in measurement or positioning subframes, then the UE may assume that at least during the measurement or positioning occasion, the PRS subframes in one cell; interpreted the UE is configured with a number PRS subframes in one cell) measure the PRS over the determined number of DL subframes to generate a PRS measurement; (See ¶0236, type of measurement or positioning subframes are used or when UE is configured to perform measurements, e.g. positioning measurements, on certain type of positioning signals)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by He in view of Giao to include PRS signals are transmitted in number of PRS subframes. The motivation to combine is to a positioning subframe configuration on at least one cell to avoid interference with another cell (See ¶0072).
However, He in view of Gao and Kazmi fails to disclose transmit the PRS measurement on one of the plurality of UL subframes assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR.
Tooher discloses transmit the PRS measurement on one of the plurality of UL subframes (See ¶0082, PRS measurement; See ¶0086, a UL measurement report; See ¶0088, may be subframe sets; See ¶0155, a WTRU may have one or more, or multiple UL transmissions in a single subframe; interpreted the prs measurement on one of a plurality of UL subframes from a set) assigned for transmitting an UL resource associated with the at least one of the random access channel, the uplink control channel, the SRS, or the SR. (See ¶0150, a wtru maintain a set of UL power control parameters per reference resource; See ¶0152, UL power control parameters for example UL transmission: measurement report and HARQ A/N feedback; interpreted in a UL reference resource to transmit the measurement report and harq )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose the He in view of Gao and Kazmi to include the prs report is send in a feedback ul subframe with a harq report. The moitvaiton to combine is to efficiently control UL power to transmit multiple UL transmissions (See ¶0155).
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Gao and, further in view of Kim et al. (WO 2013/042991 A1)
Regarding claims 6, 12 and 18, He in view of Gao fails to disclose receive information indicating a change in the TDD frame structure for a second set of frames that follow the plurality of frames.
Kim discloses receive information indicating a change in the TDD frame structure for a second set of frames that follow the plurality of frames. (Figure 7, See ¶0074, TDD UL/DL configuration information includes a TDD config field is changed by modification of system information sib2, and the minimum value of the period of such change is 64 frames; interpreted the a second set of frames the follow the first set of frames are changed)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclose the method and system disclosed by He in view of Gao to include change UL/DL configuration at 64 frames. The motivation to combine is efficiently use resources by changing the TDD UL/DL configuration (See ¶0005).
Response to Arguments
Applicant's arguments filed toward 1, 7, 13 and 19 have been fully considered but they are not persuasive. Applicant argues Gao does not teach or suggest “determining whether a control signaling instance is scheduled during an UL subframe of the plurality of UL subframes.” Examiner respectfully disagrees with applicant. Gao disclose the mapping is indicated that the group of DL subframes is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (Pub. No. US 2015/0334741 A1)- In an LTE TDD system, ACK/NACK multiplexing (i.e. ACK/NACK channel selection) is used to transmit a plurality of ACK/NACK responses with respect to a plurality of PDSCHs transmitted through a plurality of DL subframes, through one UL subframe. In LTE, a UE uses an implicit PUCCH resource corresponding to each PDCCH that schedules each PDSCH in order to reserve a plurality of PUCCH resources for ACK/NACK multiplexing (hereinafter, implicit ACK/NACK selection scheme)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472